J. B. MePHERSON, District Judge.
Personally I am satisfied that the libelants have a just claim against the respondents for nearly the whole of the sum for which suit is brought The moral evidence to sustain the claim is ample; but, as the respondents have chosen to stand rigidly on their legal rights and to insist on the lack of legal proof, I am obliged to sustain their defense, and to hold that the evidence to establish the correctness of the sums advanced to the crew as wages after the wreck is insufficient. The libelants’ case, therefore, breaks down at a vital point. The libel must be dismissed, but without costs, except those of the clerk.